Citation Nr: 1430003	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-22 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to service-connected right foot disabilities.

2.  Entitlement to a rating in excess of 10 percent for right foot paresthesia and dysthesia (nerve disability, right foot).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a Department of Veterans Affairs (VA) Regional Office (RO) decision in October 2008.  The issues currently on appeal were before the Board in September 2011, at which time the Board remanded the issues for further development.  The issues have now been returned to the Board for additional appellate review.

In March 2011, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a travel board hearing.  A transcript of that hearing is of record.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   


FINDINGS OF FACT

1.  The Veteran does not have a medically-diagnosed back disability that began in service or that is linked to any established in-service injury, disease, event, or another service-connected disability.

2.  The Veteran's service-connected right foot nerve disability has been manifested by, at worst, incomplete paralysis of the posterior tibial nerve with moderate symptoms.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  The criteria for a rating in excess of 10 percent for a service-connected right foot disability have not been met.  38 U.S.C.A. § 1155 (West 200); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8525 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  In the present case, notice was provided by a letter dated in May 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).   

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's statements.

The Veteran has been afforded adequate examinations on the issues on appeal.  VA provided the Veteran with a VA examination in June 2008.  The claim was remanded in September 2011 for a new VA examination.  The Veteran was afforded an additional examination in October 2011.  As discussed in detail below, the new VA examination is adequate.  The Veteran was interviewed and physically examined, and the provider discussed review of the claims files.  Therefore, the Veteran has been afforded an adequate examination on the issues on appeal.

Also, 38 C.F.R. 3.103(c)(2) requires that the person who conducts a hearing fulfill two duties, (1) the duty to fully explain the issues, and, (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the March 2011 Board hearing, the AVLJ complied with these requirements.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing was harmless.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).
With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that she has a low back disability that began in approximately 2007 and is secondary to her service-connected right foot disabilities.

Preliminarily, the Board notes that there is no evidence of record suggesting that the Veteran has an actual diagnosis of a back disability.  Without a present disability there cannot be a valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Pain by itself without a formal diagnosis does not constitute a disability for VA compensation purposes.

Even assuming that the Veteran has an actual diagnosis of a back disability, service connection is not warranted, as the best medical evidence of record indicates that there is no nexus between any back disability and the Veteran's service-connected right foot disabilities, or active duty service.

The Veteran's service treatment records show no treatment for a back disability in service.  The Veteran elected not to undergo a medical examination before separation or retirement.

Post-service VA treatment records show complaints of neck pain attributed to posture when holding a phone in April 1993, but no chronic neck or back disorder was diagnosed.  The Veteran did not seek service connection for a chronic neck or back disability until 2005, when more than 10 years had elapsed after her 1992 service discharge.  The record establishes that the Veteran had sustained post-service injuries to face, head, neck, and jaw prior to submission of that claim. 

The Veteran submitted a May 2009 letter from a private podiatrist.  The podiatrist reported that he had treated the Veteran since February 2009.  According to the podiatrist, because of the way the Veteran has to walk it has "caused pain and tenderness in [the right] ankle.  Consequently, because of the ankle hurting, she has had to guard that and has knee, hip and back pain."    

In October 2011, the Veteran was afforded a VA examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  After a physical examination, the examiner opined that "the claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition."  The examiner provided the following rationale:

Although the Veteran's weight is transferred to the area of the 2nd metatarsal head, as opposed to the 1st metatarsal head during ambulation, her gait is stable and does not demonstrate an uneven distribution of weight onto the lower extremities.  The gait does not therefore demonstrate imbalance and there is no abnormality of stance or posture demonstrated on exam.  The ankle is stable.  There is no evidence based upon her physical examination, to include observation of her stance and gait, to conclude that her right foot nerve disability is causing an abnormality of posture or gait so as to cause spine or ankle disabilities. 

In light of the above opinions, the Board has carefully considered the evidence on appeal.  It is important for the Veteran to understand that the October 2011 VA examination report and opinion provide highly probative evidence against her claim.  

While the Veteran may sincerely believe that her back pain is related to service-connected foot disabilities, the medical or lay evidence must establish that it is at least as likely as not that the two disabilities are linked.  The May 2009 letter from the Veteran's podiatrist describes such a link.  However, the Board finds that the May 2009 letter is not the most probative evidence of record.  The May 2009 letter does not provide any diagnosis of an actual back disability and it does not indicate that the Veteran was fully examined or that the claims file was reviewed.  The podiatrist provided an opinion with minimal rationale.  

In contrast, the VA examiner reviewed the claims file and fully examined the Veteran.  The examiner provided an opinion with complete rationale.  The examiner addressed the podiatrist's nexus opinion and determined that it was insufficient because although the Veteran has a foot disability that changes the weight distribution of her lower extremities, it is not so severe  as to cause an abnormality of posture or gait so as to cause spine or ankle disabilities.  

Further, while the Veteran is considered competent to report symptoms of back pain, there is no indication that the Veteran's lay report of symptoms is competent to provide a nexus opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the link alleged by the Veteran is observable by a lay person.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent nexus evidence and lacks probative value.

The Board understands the Veteran's concerns.  However, the most probative evidence of record at this time indicates that a current back disability, if present, is not linked to her active duty service or to her service-connected foot disabilities.  Simply stated, while it in not impossible that there might be a connection between the two problems, the preponderance of the probative and persuasive evidence indicates that it is less than likely (a less than 50 percent chance) that any back disability is related to service or to service-connected foot disabilities, notwithstanding any indication to the contrary.  

Accordingly, service connection for a low back disability must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).

Increased Rating

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.2.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's service-connected right foot nerve disability has been rated as 10 percent disabling under Diagnostic Code 8525.  Diagnostic Code 8525 applies to paralysis of the posterior tibial nerve.  

38 C.F.R. § 4.124a provides that with the exceptions noted, disability from the neurological diseases and their residuals may be rated from 10 percent to 100 percent in proportion to the impairment of motor, sensor, or mental function.  Psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, and visceral manifestations should especially be considered, referring to the appropriate bodily system of the schedule.  Partial loss of use of one or more extremities from neurological lesions, should be rated by comparison with mild, moderate, severe, or complete paralysis of peripheral nerves.

Under Diagnostic Code 8525, incomplete paralysis is rated at 10 percent disabling for mild or moderate symptoms, and 20 percent for severe symptoms.  Complete paralysis of all muscles of the sole of the foot, frequently with painful paralysis of a causalgic nature, the inability to flex toes, weakened adduction, and impaired plantar flexion warrants a 30 percent rating.  

The Veteran asserts that her right foot nerve disability characterized as paresthesia and dysthesia warrants a higher evaluation.  The Veteran has been granted separate service connection and separate ratings for post-operative bunionectomy, hallux valgus deformity, pes cavus, and hammertoes of the right foot, evaluated as 20 percent disabling, and a residual scar of right foot surgery, evaluated as 10 percent disabling.

In June 2008 the Veteran was afforded a VA examination.  The examiner recited the Veteran's reported history.  The Veteran reported tingling and numbness, abnormal sensation, anesthesia and weakness of the affected parts.  She reported that the numbness in her right foot make it difficult to stand or walk.  

Upon physical examination the examiner reported neuralgia of the deep peroneal nerve distribution.  Motor dysfunction was demonstrated by great toe flexion and extension and motor power was 4/5.  There was sensory dysfunction demonstrated by numbness of the right foot.  The right lower extremity reflexes revealed knee jerk of 1+ and ankle jerk of 1+.  The examiner reported subjective numbness and objective weakness.  

In October 2011 the Veteran was afforded another VA examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  Upon physical examination, the examiner noted there were symptoms attributable to a peripheral nerve condition including moderate paresthesias and/or dysesthesias of the right lower extremity and moderate numbness of the right lower extremity.  Muscle strength testing of the ankle in plantar flexion and dorsiflexion was 5 out of 5.  The Veteran's reflex and sensory examination were normal.  The Veteran's gait was normal.  The examiner noted mild incomplete paralysis of the anterior tibial nerve.  

In sum, the totality of the evidence shows that the Veteran's right foot disability is manifested by incomplete paralysis of the tibial nerve with mild to moderate symptoms during this appeal.  Under Diagnostic Code 8525, the Veteran's symptoms do not reach the level of a 20 percent rating, which requires evidence of severe incomplete paralysis.  The Veteran has symptoms of incomplete paralysis, but not of the degree approximating severe incomplete paralysis.  The Board understands the Veteran's concerns and notes that the best medical evidence at this time shows that the Veteran's symptoms are not "severe" as defined for VA compensation purposes.  Accordingly, a rating in excess of 10 percent for the Veteran's right foot disability is not warranted.

The Board has considered whether an extraschedular evaluation is warranted for the right foot disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right foot disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provides for disability ratings based on paralysis and incomplete paralysis.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's right foot disability is manifested by incomplete paralysis.  As noted, these symptoms are part of the schedular rating criteria.  While the Veteran may have other symptoms, those symptoms are covered by separate ratings for the right foot and are not on appeal before the Board at this time.   


ORDER

Service connection for a low back disability is denied.

A rating in excess of 10 percent for a nerve disability, right foot, is denied.



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


